Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,629,029; claims 1-14 of U.S. Patent No. 10,127,769; claims 1-12 of U.S. Patent No. 9,959,705; claims 1-12 of U.S. Patent No. 9,721,431; and claims 1-12 of U.S. Patent No. 9,403,093. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite similar allowable subject matter a little more specific, but the basic nexus that an incentive or reward is based on whether the user participates in an online game through a first platform or through a second platform.
Allowable Subject Matter
Claims 1-17 are rejected under non-statutory double patenting, but appear to allowable if this rejection is overcome.  
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to art, Morales (US PG pub 2011/0093361) discloses a similar system to the claimed invention in that one can play online games over many different platforms.  Bancel et al. (US PG pub 2013/0079082) shows a system with online games, where taking a broad interpretation of the term “platform”, (wagering platform and puzzle platform) that it similar to the claimed invention.  Based on the current amendment, Morales does not disclose a reward to provide the users is determined based on the platform through which the user is accessing the online game.  The current limitations also make the broad interpretation of “platform” in regards to Bancel et al. unreasonable.  The Fan et al. (US PG pub 2012/0150695) reference was made of interest, but it relies on the metaGame platform.  It does not show or teach playing the same game over two different platforms and the reward to provide the users is determined based on the platform through which the user is accessing the online game.  
Recently cited McCaffrey et al. (US PG pub 2013/0324259) does teach cross-promotional rules and rewards, but the teaching is far broader than the specific claims.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MICHAEL A CUFF/Primary Examiner, Art Unit 3715